Name: Commission Regulation (EC) No 286/2000 of 4 February 2000 amending Regulation (EC) No 2367/1999 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1999/2000 wine year
 Type: Regulation
 Subject Matter: agricultural structures and production;  beverages and sugar;  international trade;  food technology
 Date Published: nan

 Avis juridique important|32000R0286Commission Regulation (EC) No 286/2000 of 4 February 2000 amending Regulation (EC) No 2367/1999 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1999/2000 wine year Official Journal L 031 , 05/02/2000 P. 0081 - 0081COMMISSION REGULATION (EC) No 286/2000of 4 February 2000amending Regulation (EC) No 2367/1999 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1999/2000 wine yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1677/1999(2), and in particular Article 38(5) thereof,Whereas:(1) Commission Regulation (EEC) No 2721/88(3), as last amended by Regulation (EEC) No 2181/91(4), lays down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87. Commission Regulation (EC) No 1681/1999(5) fixes the prices, the aid and certain other factors applicable to preventive distillation for the 1999/2000 wine year.(2) Article 1(3) of Commission Regulation (EC) No 2367/1999(6) sets the date for the submission of contracts or declarations to the competent authorities at 28 January 2000. That date and the dates resulting therefrom should be postponed to allow greater participation in the measure.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2367/1999 is amended as follows:1. The date "28 January 2000" in the first subparagraph of Article 1(3) is replaced by "11 February 2000".2. The date "11 February 2000" in the first subparagraph of Article 1(5) is replaced by "24 February 2000".3. The date "18 February 2000" in the second subparagraph of Article 1(6) is replaced by "1st March 2000".4. The date "10 March 2000" in the first subparagraph of Article 1(6) is replaced by "22 March 2000".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 February 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 199, 30.7.1999, p. 8.(3) OJ L 241, 1.9.1988, p. 88.(4) OJ L 202, 25.7.1991, p. 16.(5) OJ L 199, 30.7.1999, p. 15.(6) OJ L 283, 6.11.1999, p. 10.